661 A.2d 636 (1995)
Melvin FOSTER, Petitioner,
v.
The Honorable Russell F. CANAN, Respondent.
No. 94-SP-1432.
District of Columbia Court of Appeals.
June 14, 1995.
Before WAGNER, Chief Judge; FARRELL, Associate Judge; and PRYOR, Senior Judge.
On consideration of the petition for a writ of mandamus, the successive supplements to the petition for a writ of mandamus, the opposition to the petition, the memorandum as amicus curiae on behalf of petitioner, and the reply brief and reply memorandum in support of mandamus, it is
ORDERED that the petition for writ of mandamus is DENIED.

ORDER
PER CURIAM.
The division is of the opinion that the issue presented by the petition has been resolved against petitioner by this court's combined decisions in Browner v. District of Columbia, 549 A.2d 1107 (D.C.1988); Olevsky v. District of Columbia, 548 A.2d 78 (D.C.1988); In re Thompson, 454 A.2d 1324 (D.C.1982); and Scott v. District of Columbia, 122 A.2d 579 (D.C.1956). Even if that were not the case, the division is unable to conclude, in light of these decisions, that the right to a petition for a writ of mandamus is "`clear and indisputable'" in this case. Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 289, 108 S.Ct. 1133, 1143-44, 99 L.Ed.2d 296 (1988) (quoting Bankers Life & Casualty Co. v. Holland, 346 U.S. 379, 74 S.Ct. 145, 98 L.Ed. 106 (1953)). It is
FURTHER ORDERED that this case is removed from the oral argument calendar for Monday, June 19, 1995. It is
FURTHER ORDERED by the division, sua sponte, that the Clerk shall poll the full court regarding whether this case shall be heard by the court en banc.